DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,264,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-4, 7-11, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a charging station for the charging of a plurality of electric vehicles as described in the office action with mail date 7/15/2021 but fails to disclose “each charging terminal comprises at least one controllable switch chosen from a list comprising: an interchange switch electrically connected in each case to an exchange terminal to control the exchange of at least one controlled current with an adjoining charging terminal or an adjoining auxiliary current terminal, a charging switch electrically connected in each case to a charging point to control the output of a charging current on the charging point, and a bridge switch electrically connected to two DC current controllers in a charging terminal via two transverse lines to control a superimposition of the controlled currents of the two DC current controllers, wherein each charging terminal comprises a first connection region and a second connection region, each of the first and second connection regions having a plurality exchange terminals, wherein for each exchange terminal of one of the first and second connection regions, a longitudinal line is provided for the electrical connection of the respective exchange terminal of one connection region with a respective exchange terminal of the other connection region, such that, in the event of m exchange terminals of one connection region, m longitudinal lines are provided, which are specifically electrically arranged in parallel with one another, wherein a charging point is assigned to each DC current controller and, for each DC current controller, a transverse line is provided to connect the DC current controller to the charging point, such that, in the event of n DC current controllers, n transverse lines are provided, wherein each longitudinal line is directly connected to at least one of the transverse lines at a connection node, wherein exactly n-1 bridge switches are provided, each for the electrical connection of two transverse lines, wherein each transverse line to the charging switch comprises no further switch, and wherein in each charging terminal, one more longitudinal line than the number of transverse lines is provided, such that: m=n+1, wherein one longitudinal line in the charging terminal is: directly connected to two transverse lines via one connection node respectively, by one of the bridge switches between the two connection nodes, or connected to only one transverse line via one connection node, wherein no bridge switch is incorporated in the charging terminal” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-4, 7-11, and 15-17, these claims are dependent from claim 1 and are therefore allowed for the same reasons as independent claim 1.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 19, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 19, 2022